Case: 09-20844       Document: 00511222319          Page: 1    Date Filed: 09/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2010
                                     No. 09-20844
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

GUILLERMO DAVILA, Also Known as Guillermo Davila-Salazar,
Also Known as Guillermo Salazar Davila, Also Known as Guillermo Davilla,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-435-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Guillermo Davila has


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20844    Document: 00511222319 Page: 2         Date Filed: 09/01/2010
                                 No. 09-20844

moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Davila has not filed a response. Our independ-
ent review of the record and counsel’s brief discloses no nonfrivolous issue for ap-
peal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS DIS-
MISSED. See 5 TH C IR. R. 42.2.




                                         2